Case: 19-40565      Document: 00515233386         Page: 1    Date Filed: 12/12/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                           FILED
                                                                     December 12, 2019
                                    No. 19-40565
                                 Conference Calendar                    Lyle W. Cayce
                                                                             Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LUCIO BUENDIA-RODRIGUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:18-CR-158-1


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Lucio Buendia-
Rodriguez has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Buendia-Rodriguez has filed a response. The record
is not sufficiently developed to allow us to make a fair evaluation of Buendia-
Rodriguez’s claims of ineffective assistance of counsel; we therefore decline to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40565    Document: 00515233386      Page: 2   Date Filed: 12/12/2019


                                 No. 19-40565

consider the claims without prejudice to collateral review. See United States
v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Buendia-Rodriguez’s response. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review. Accordingly, the motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED.       See 5TH CIR. R. 42.2.         Buendia-Rodriguez’s request for
appointment of substitute counsel is DENIED.




                                       2